Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Per preliminary amendment, pending claims 1-16 have been amended.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16
Claims 1, 3, and 7 are rejected by claim 1 of copending app’881 for reciting an L.A.S.E.R. apparatus comprising a femtosecond laser, treatment device, optical focusing system, control unit, shaping system, and sweeping optical scanner.
Claim 2 is rejected by claim 2 of copending app’881 for further reciting the control unit to control the displacement of the optical focusing system.
Claims 5-6 are rejected by claim 16 of copending app’881 for reciting the control unit for controlling the shaping system to modulate control signals between two respective cutting-out planes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The disclosure is objected to because of the following informalities: 
Specification, pg.12, ll. 33 uses “Fourrier” and should be corrected to “Fourier”  
Specification pg. 21, ll.17 “nay” should be correct to “may”
Appropriate correction is required.
Claim Objection
Claims 1-16 are objected to because of the following informalities:  
The claims are objected to for using inconsistent claim terminology, including: laser capable of sensing…, a treatment device for producing, control unit able to control... The Examiner suggests amending to use a consistent phrase “adapted to”, such as: a structure X adapted to perform function Y. 
The preambles of claims 2-16 are inconsistent, including reciting both “[t]he cutting-out apparatus” and “[t]he apparatus.” Claim 1’s preamble is “[a]n not “cutting-out apparatus”; thus, the Examiner recommends amending the preambles of claims 2-16 to simply “The Apparatus.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a shaping system …for modulating the phase of the wave front of the L.A.S.E.R. beam” in claim 3 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant uses both “L.A.S.E.R.” and “laser” interchangeably for what appears to be the same technology. This is indefinite because the antecedent basis for each term using “L.A.S.E.R.” or “laser” is unclear. It’s further unclear if Applicant is intending to describe different elements of the structure or process of lasing. In U.S. practice, it’s acceptable to write “laser” without acronym form
The Applicant is kindly requested to amend through the dependent claims for the same issue mentioned in claim 1 above, 
Further regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
To claim 4, the term “preferably less than 1 meter” renders the claim indefinite because it is unclear whether “less than 1 meter” is affirmatively required by the claim.
To claim 6, the terms “the first impact points” in line 7 and “the second impact points” in line 11, lack proper antecedent basis in the claim. 
Other claims are rejected as they depend from a rejected independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bor US 2010/0133246 A1 (provided in the Applicant’s IDS).
Regarding claim 1, Bor discloses an apparatus for cutting out a human or animal tissue (Fig.1 and [0031]), such as a cornea, or a lens, said apparatus including 
a femtosecond laser (laser 14; [0032: 1st-2nd sentences] femto pulse laser beam) capable of sending a L.A.S.E.R. beam in the form of pulses and 
a treatment device (taught in the following limitations and see Fig.1) for producing a pattern consisting of at least two impact points in a focusing plane from the L.A.S.E.R. beam generated by the femtosecond laser ([0024]), the treatment device being positioned downstream from said femtosecond laser (see Fig. 1, all other system components are downstream from laser 14),
wherein the treatment device comprises: 
an optical focusing system (focusing optics 28) for focusing the L.A.S.E.R. beam in a cutting-out plane, and
a control unit (controller 22) able to control the displacement of the optical focusing system along an optical path of the L.A.S.E.R. beam for displacing the focusing plane in at least three respective cutting-out planes so as to form a stack of surfaces for cutting out the tissue ([0024-0025] plurality of cutting planes, also see [0034]).  
Regarding claim 2, Bor teaches the cutting-out apparatus according to claim 1, wherein the control unit is able to control the displacement of the optical focusing system for displacing the focusing plane between an initial position and a final position, the final position being closer to the femtosecond laser than the initial position.  (See rejection to claim 1 above, and also cutting pattern/path/axis inherently has an “initial position” and a “final position.” See Bor Fig.8 shows an exemplary scan patterns 170.
Regarding claim 3, Bor teaches the cutting-out apparatus according to claim 1, which further comprises:  11934680.1 3Application No.: National Stage of PCT/EP2017/058224 Amendment dated October 5, 2018 First Preliminary Amendment
a shaping system positioned between the femtosecond laser and the optical focusing system, for modulating the phase of the wave front of the L.A.S.E.R. beam so as to obtain a single phase-modulated L.A.S.E.R. beam (optical subsystem 32/190, Fig. 1, 9-10; see [0059]) according to a modulation set value calculated for distributing the energy of the L.A.S.E.R. beam in at least two impact points forming the pattern in its focal plane ([0024]).  
Regarding claim 4, Bor teaches the cutting-out apparatus according to claim 3, wherein the length of the optical path between the shaping system and the optical focusing system is less than 2 meters, preferably less than 1 meter (see Fig. 1).  
Regarding claim 5, Bor teaches the apparatus according to claim 3, wherein the control unit (22) is programmed for controlling the shaping system so as to vary the shape of the pattern between two respective cutting-out planes. (See [0036-0037, 0058-0059] varied scanning patterns, shapes, paths, etc.)
Regarding claim 6, Bor teaches the apparatus according to claim 5, wherein the control unit is programmed for controlling the shaping system, said control unit (22) being adapted to send at least first and second control signals between two respective cutting-out planes:  
the first control signal causing modulation of the phase of the wave front of the L.A.S.E.R. beam according to a first modulation set value calculated to distribute the energy of the L.A.S.E.R. beam into a plurality of first impact points in the focal plane of the shaping system, the first impact points constituting a first pattern (Fig.8, [0057] each spot-to-spot distance is 7um in one axis and 14um between “lines” any subsection of these lines may be considered a first pattern), 
Fig.8, [0057] each spot-to-spot distance is 7um in one axis and 14um between “lines” any subsection of these lines may be considered a second pattern, differing by location and time. It’s further noted that no “adjacency” or “neighboring” spatial relationships are cited in these patterns, so any subset of the raster pattern may be considered points in each of the first and second patterns).  
Regarding claim 7, Bor teaches the cutting-out apparatus according to claim 1, which further comprises:  11934680.1 4Application No.: National Stage of PCT/EP2017/058224 Amendment dated October 5, 2018 First Preliminary Amendment a sweeping optical scanner (scanner 20) positioned downstream from the femtosecond laser, for displacing the pattern in the cutting-out plane in a plurality of positions along a displacement direction ([0034] mirrors, included in element 20 of Fig. 1 control the scan in the X-Y plane).  
Regarding claim 8, Bor teaches the apparatus according to claim 7, wherein the control unit is programmed for controlling the sweeping optical scanner so as to vary the area cut out in the focusing plane between two successive cutting-out planes. (See [0036-0037, 0058-0059] varied scanning patterns, shapes, areas, etc.) 
Regarding claim 9, Bor teaches the apparatus according to claim 7, wherein the control unit is programmed for controlling the sweeping optical scanner so as to vary the shape of the area cut out in the focusing plane between two successive cutting-out planes.  (See [0036-0037, 0058-0059] varied scanning patterns, shapes, areas, etc.
Regarding claim 10, Bor teaches the apparatus according to claim 7, wherein the control unit is programmed for controlling the optical scanner so as to vary a sweeping pitch of the optical scanner between two successive cutting-out planes.  (See [0036-0037, 0058-0059] varied scanning patterns, shapes, paths, etc.)
Regarding claim 11, Bor teaches the apparatus according to claim 1, wherein the control unit is able to control the displacement of the optical focusing system so that the distance between two successive planes is comprised between 2 pm and 500 pm. (This is implicitly taught based the dimensions of an eye; see [0031] system adapted for operation on an eye, i.e. cornea.) 
Regarding claim 14, Bor teaches the apparatus according to claim 3, wherein the shaping system consists of a set of phase masks (Figs. 9-10), each mask acting on the phase of the L.A.S.E.R. beam to distribute the energy of the L.A.S.E.R. beam by phase modulation according to a distinct pattern, the masks being fixed to a displacement device, the control unit being programmed for controlling the displacement device so as to shift each mask between: 
an active position in which the mask cuts the optical path of the L.A.S.E.R. beam, 
an inactive position in which the mask does not extend over the optical path of the L.A.S.E.R. beam (see [0059] with regard to “on” and “off” configurations).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bor as applied to claims 1 and 3 above, and further in view of Islam US No. 2015/0250542 (hereinafter “Islam”).
Regarding claim 12, Bor teaches the apparatus according to claim 1. Bor does not teach the apparatus further comprising a filter.
Islam, a prior art reference in analogous field that teaches a laser system comprising a filter arranged downstream of the shaping system to block parasite energy generated at the center of the shaping system ([0103]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser eye apparatus of Bor to include a filter for removing parasite energy, as taught by Islam, because Islam teaches that blocking amplified spontaneous emission (ASE) improves system efficiency, and protects the system from back-reflection damage (Islam: [0103]).
Regarding claim 13, Bor teaches the apparatus according to claim 12. Islam further teaches wherein the filter comprises a plate including: 
 a zone opaque to L.A.S.E.R. radiation arranged at the center of the plate (Applicant doesn’t claim what range of wavelengths the zone should be opaque to, the band-pass filter in [0109] is opaque to undesired wavelengths of laser light in a central portion), and 
a zone transparent to L.A.S.E.R. radiation extending to the periphery of the opaque zone (Applicant doesn’t claim what range of wavelengths the zone should be transparent to, the band-pass filter in [0109] is transparent to desired wavelengths of laser light in an outer portion).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bor as applied to claims 1 and 3 above, and further in view of Tabatabaei et al. WO 02/094117 A1, (provided by the Applicant, hereinafter  “Tabatabaei”).
Regarding claim 15, Bor teaches the apparatus according to claim 2. Bor does not teach a spatial light modulator.
Tabatabaei, another prior art reference in analogous art, discloses a laser system for eye surgery (pg.1, ll.11-12) comprising a spatial light modulator, the control unit being programmed for controlling the spatial light modulator by emission of at least one control signal, each control signal causing display on the spatial light modulator of a phase mask forming a modulation set value (pg.10, ll.24-35).
It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the beam shaping system of Bor to include a controllable spatial light modulator (SLM), as taught by Tabatabaei, because Tabatabaei teaches that use of an SLM allows for precise control of light treatment of a body surface, and that it is capable of dynamically reacting to changes in the body surface, such as movement, improving safety (Tabatabaei: pg.2, ll.19-27).
Regarding claim 16, Bor modified teaches the apparatus according to claim 16. Tabatabaei further teaches wherein the modulation set value is a phase mask calculated by using an iterative algorithm based on the Fourier transform (pg.10, ll. 24-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 27, 2021